Exhibit 10.16

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

SANDRIDGE MISSISSIPPIAN TRUST II

 

AND

 

SANDRIDGE ENERGY, INC.,

 

DATED AS OF APRIL 23, 2012

 

--------------------------------------------------------------------------------


 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of April 23, 2012, by and between SandRidge Mississippian Trust II, a statutory
trust formed under the laws of the State of Delaware (the “Trust”), and
SandRidge Energy, Inc. (“SandRidge”), a Delaware corporation.

 

WHEREAS, in connection with the initial public offering of common units of
beneficial interests of the Trust, the Trust has agreed to file a registration
statement or registration statements relating to the sales by SandRidge,
SandRidge Exploration and Production, LLC (“SandRidge E&P”), a Delaware limited
liability company and wholly owned subsidiary of SandRidge, and their respective
Transferees of certain of the Trust Units (as each capitalized term is defined
below).

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, it is agreed as follows:

 

SECTION 1.                            Definitions. As used in this Agreement,
the following terms shall have the following meanings:

 

“Affiliate” means with respect to a specified person, any person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified person. As used in this definition, the term “control” (and the
correlative terms “controlling,” “controlled by,” and “under common control”)
shall mean the possession, directly or indirectly, of the right or power to
direct or cause the direction of the management and policies of a person,
whether through ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc., as “affecting ‘ex’ dates” or
any other day on which national banking institutions in New York, New York are
closed.

 

“Common Units” has the meaning set forth in the Trust Agreement.

 

“Deferral Notice” has the meaning set forth in Section 3(j) hereof.

 

“Deferral Period” has the meaning set forth in Section 3(j) hereof.

 

“Demand Notice” has the meaning set forth in Section 2(a) hereof.

 

“Demand Registration” has the meaning set forth in Section 2(a) hereof.

 

“Demanding Qualified Holder(s)” shall mean, with respect to any Demand
Registration, the Qualified Holder(s) delivering the relevant Demand Notice.

 

“Effective Period” means the period commencing on the 180th day after the date
hereof and ending on the date that all Registrable Securities have ceased to be
Registrable Securities.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

 

“Expenses” has the meaning set forth in Section 6(a) hereof.

 

“FINRA” has the meaning set forth in Section 3(o) hereof.

 

“Indemnified Party” has the meaning set forth in Section 6(d) hereof.

 

“Indemnifying Party” has the meaning set forth in Section 6(d) hereof.

 

“Material Event” has the meaning set forth in Section 3(j) hereof.

 

“Notice” has the meaning set forth in Section 2(d) hereof.

 

“person” shall mean any individual, partnership, limited liability company,
corporation, estate, trust, joint venture, unincorporated association,
governmental body or other entity, organization or association.

 

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any amendment, prospectus supplement or free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act),
including post-effective amendments, and all materials incorporated by reference
or explicitly deemed to be incorporated by reference in such Prospectus.

 

“Qualified Holder” shall mean SandRidge, SandRidge E&P and any Transferee of
SandRidge or SandRidge E&P, to whom Registrable Securities are permitted to be
transferred in accordance with the terms of this Agreement and, in each case,
who continues to be entitled to the rights of a Qualified Holder hereunder.

 

“Registrable Securities” means the Trust Units held by the Qualified Holders and
any securities into or for which such Trust Units have been converted or
exchanged, and any security issued with respect thereto upon any dividend, split
or similar event until, in the case of any such Trust Units or other security,
the earliest of (i) its effective registration under the Securities Act and
resale in accordance with the Registration Statement covering it, (ii) its
disposal pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, (iii) its sale in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities, (iv) its being held by the Trust, (v) 10 years after a Qualified
Holder of such security ceases to be an Affiliate of the Trust or (vi) if such
security has been sold in a private transaction in which the transferor’s rights
under this Agreement are assigned to the transferee and such transferee is not
an Affiliate of the Trust, the time that is one year following the transfer of
such security to such transferee.

 

“Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such

 

2

--------------------------------------------------------------------------------


 

registration statement, including post-effective amendments, all exhibits and
all materials incorporated by reference or deemed to be incorporated by
reference in such registration statement.

 

“Required Information” has the meaning set forth in Section 4(a) hereof.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SandRidge” has the meaning set forth in the introductory paragraph hereof.

 

“SandRidge E&P” has the meaning set forth in the recitals hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” means a Registration Statement for an offering to
be made on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act (as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC) registering the resale of
Registrable Securities from time to time by any Qualified Holder.

 

“Special Counsel” means Covington & Burling LLP or such other successor counsel
as shall be specified in writing by Qualified Holders holding a majority of all
Registrable Securities.

 

“Subordinated Units” has the meaning set forth in the Trust Agreement.

 

“Transferee” means any person or group of persons that purchases any Registrable
Securities from SandRidge or SandRidge E&P or otherwise holds any Registrable
Securities as a result of any sale, liquidation, dividend or distribution by
SandRidge, SandRidge E&P or any of their respective Affiliates; provided, that
such person or group (i) agrees to be designated as a Transferee hereunder,
(ii) is specifically designated as a Transferee hereunder in writing by
SandRidge to the Trust, (iii) holds Registrable Securities representing at least
100,000 of the then-outstanding Registrable Securities and (iv) in the case of a
group, such group shall collectively agree to constitute a single Transferee for
purposes of this Agreement (including for purposes of exercising any Demand
Registration right transferred to such group hereunder).

 

“Trust” has the meaning set forth in the introductory paragraph hereof.

 

“Trust Agreement” means that certain Amended and Restated Trust Agreement of the
Trust, dated as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

“Trust Units” means Common Units and Subordinated Units.

 

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, as trustee, acting
not in its individual capacity but solely as trustee of the Trust.

 

SECTION 2.                            Demand Registration Rights.

 

(a)                                 During the Effective Period, a Qualified
Holder shall have the right, by delivering a written notice to the Trust (the
“Demand Notice”), to require the Trust to register, pursuant to the terms of
this Agreement and in accordance with the provisions of the Securities Act, the
number of Registrable Securities requested to be so registered (a “Demand
Registration”). A Demand Notice must specify the number of Registrable
Securities to be registered and the Qualified Holder’s intended method of
disposition thereof.

 

(b)                                 The Qualified Holders shall be entitled to
up to five Demand Registrations. Notwithstanding any other provision of this
Section 2, in no event shall more than one Demand Registration occur during any
six-month period (measured from the effective date of the Registration Statement
to the date of the next Demand Notice).

 

(c)                                  No Demand Registration shall be deemed to
have occurred for purposes of this Section 2 if the Registration Statement
relating thereto does not become effective, or its effectiveness is not
maintained, for the period required pursuant to Section 2(e), in which case the
Demanding Qualified Holders shall be entitled to an additional Demand
Registration in lieu thereof.

 

(d)                                 Within ten (10) days after receipt by the
Trust of a Demand Notice, the Trust shall give written notice (the “Notice”) of
such Demand Notice to all other Qualified Holders and shall, subject to the
provisions of Section 2(f) hereof, include in such registration all Registrable
Securities held by such Qualified Holders with respect to which the Trust
received written requests for inclusion therein within ten (10) days after such
Notice is given by the Trust to such holders.

 

(e)                                  The Trust shall be required to maintain the
effectiveness of the Registration Statement with respect to any Demand
Registration for a period of ninety (90) days after the effective date thereof
or, in the case of a Shelf Registration Statement, until such time as all
Registrable Securities covered by such Shelf Registration Statement have ceased
to be Registrable Securities; provided, that such period shall be extended for a
period of time equal to the period the holders of Registrable Securities refrain
from selling any securities included in such registration at the request of
(i) an underwriter of the Trust or (ii) the Trust pursuant to this Agreement.

 

(f)                                   If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter advises the holders of such
securities in writing that in its view the total amount of securities proposed
to be sold in such offering (including securities proposed to be sold by persons
other than Demanding Qualified Holders pursuant to incidental or piggyback
registration

 

4

--------------------------------------------------------------------------------


 

rights) is such as to adversely affect the success of such offering, then the
amount of securities to be offered for the account of Demanding Qualified
Holders and for the account of persons other than Demanding Qualified Holders
shall be reduced to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter by:

 

(i)                                     First, reducing, or eliminating if
necessary, all securities requested to be included by persons other than
Demanding Qualified Holders, and

 

(ii)                                  Second, if necessary, reducing the
Registrable Securities requested to be included by the Demanding Qualified
Holders, pro rata among such Demanding Qualified Holders on the basis of the
percentage of the total Registrable Securities requested to be included in such
Registration Statement by each such holder.

 

In connection with any Demand Registration to which the provisions of this
Section 2(f) apply, no securities other than Registrable Securities shall be
covered by such Demand Registration except in accordance with this Section 2(f),
and such registration shall not reduce the number of Demand Registrations
available to the Qualified Holders under Section 2(b) if the Registration
Statement excludes more than 25% of the aggregate number of Registrable
Securities that the Demanding Qualified Holders requested be included.

 

(g)                                  The Trust shall be entitled to postpone
(but not more than once in any 12-month period), for a reasonable period of time
not in excess of 90 days, the filing of a Registration Statement if the Trust
delivers to the Demanding Qualified Holders a certificate signed by the Trust
certifying that, in its good faith judgment, it would be detrimental to the
Trust and its unitholders for such Registration Statement to be filed and it
therefore would be beneficial to defer the filing of such Registration
Statement. If the Trust shall so postpone the filing of a Registration
Statement, the Demanding Qualified Holders shall have the right to withdraw the
request for registration by giving written notice to the Trust within 20 days of
the anticipated termination date of the postponement period, as provided in the
certificate delivered by the Trust, and in the event of such withdrawal, such
request shall not reduce the number of available registrations with respect to
the Qualified Holders under this Section 2.

 

(h)                                 Whenever the Trust shall effect a Demand
Registration pursuant to this Section 2 in connection with an underwritten
offering, no securities other than Registrable Securities shall be covered by
such Demand Registration, unless (i) the managing underwriter of such offering
shall have advised each holder of Registrable Securities requesting such
registration in writing that it believes that the inclusion of such other
securities would not adversely affect such offering or (ii) the inclusion of
such other securities is approved by the affirmative vote of the holders of at
least a majority of the Registrable Securities included in such Demand
Registration by the Demanding Qualified Holders.

 

SECTION 3.                            Registration Procedures. Following receipt
of a Demand Notice, the Trust shall:

 

(a)                                 Use its reasonable best efforts to
(i) prepare and file with the SEC, no later than 45 days after receiving the
Demand Notice, a Registration Statement or Registration

 

5

--------------------------------------------------------------------------------


 

Statements (including, if so requested by the Qualified Holders, a Shelf
Registration Statement), on any appropriate form under the Securities Act
available for the sale of the Registrable Securities by the holders thereof in
accordance with the intended method or methods of distribution thereof, and
(ii) cause each such Registration Statement to become effective as promptly as
practicable after filing and remain effective for the period of time provided in
Section 2(e); provided, that before filing any Registration Statement or
Prospectus or any amendments or supplements thereto with the SEC (but excluding
reports filed with the SEC under the Exchange Act), the Trust shall furnish to
the Qualified Holders, the Special Counsel and the managing underwriters, if
any, copies of any such document at least three (3) Business Days prior to the
filing thereof;

 

(b)                                 Subject to Section 3(j), (i) prepare and
file with the SEC such amendments and post-effective amendments to each
Registration Statement as may be necessary to keep such Registration Statement
continuously effective during the period provided herein with respect to the
disposition of all securities covered by such Registration Statement; (ii) cause
the related Prospectus to be supplemented by any required prospectus supplement
or free writing prospectus, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act; and
(iii) use reasonable best efforts to comply with the provisions of the
Securities Act applicable to the Trust with respect to the disposition of all
securities covered by such Registration Statement during the period provided
herein with respect to the disposition of all securities covered by such
Registration Statement in accordance with the intended methods of disposition by
the sellers thereof set forth in such Registration Statement as so amended or
such Prospectus as so supplemented;

 

(c)                                  Subject to Section 3(j), as promptly as
practicable after the date a Registration Statement is declared effective and
the Required Information is delivered pursuant to Section 4 hereof:

 

(i)                                     if required by applicable law, file with
the SEC a post-effective amendment to the Registration Statement, a supplement
to the related Prospectus, a supplement or amendment to any document
incorporated in the Prospectus by reference and/or any other document required
to be filed so that the Qualified Holder delivering such Required Information is
named as a selling securityholder in the Registration Statement and the related
Prospectus in such a manner as to permit such Qualified Holder to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Trust shall file a post-effective amendment to the
Registration Statement, use reasonable best efforts to cause such post-effective
amendment to be declared effective under the Securities Act as promptly as
practicable; and

 

(ii)                                  provide such Qualified Holder copies of
any documents filed pursuant to Section 3(c)(i) and notify such Qualified Holder
as promptly as practicable after the effectiveness under the Securities Act of
any post-effective amendment filed pursuant to Section 3(c)(i); provided, that
if the Required Information is delivered during a Deferral Period, the Trust
shall so inform the Qualified Holder delivering such Required Information.
Notwithstanding anything contained herein to the contrary, the Trust shall be
under no obligation to name any Qualified Holder that has failed to deliver the
Required Information in the manner

 

6

--------------------------------------------------------------------------------


 

set forth in Section 4 hereof as a selling securityholder in any Registration
Statement or related Prospectus;

 

(d)                                 As promptly as practicable, give notice to
the Qualified Holders, the Special Counsel and the managing underwriters, if
any, (i) when any Prospectus, Registration Statement or post-effective amendment
to a Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment thereto, when the same
has been declared effective, (ii) of any request, following the effectiveness of
any Registration Statement under the Securities Act, by the SEC or any other
federal or state governmental authority for amendments or supplements to any
Registration Statement or related Prospectus, (iii) of the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of any Registration Statement or the initiation or
threatening of any proceedings for that purpose, (iv) of the receipt by the
Trust of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (v) of the occurrence of, but not the nature of or details concerning,
a Material Event (as defined below) and (vi) of the determination by the Trust
that a post-effective amendment to a Registration Statement will be filed with
the SEC, which notice may, at the discretion of the Trust (or as required
pursuant to Section 3(j)), state that it constitutes a Deferral Notice, in which
event the provisions of Section 3(j) shall apply;

 

(e)                                  Use reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of a Registration Statement
or the lifting of any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any jurisdiction
in which they have been qualified for sale, in either case as promptly as
practicable, and provide prompt notice to each Qualified Holder of the
withdrawal of any such order;

 

(f)                                   If requested by the managing underwriters,
if any, or the Qualified Holders of the Registrable Securities being sold in
connection with an underwritten offering, promptly include in a prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, or such Qualified Holders may reasonably request in order
to permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such post-effective amendment
as soon as practicable after the Trust has received such request; provided, that
the Trust shall not be required to take any actions under this Section 3(f) that
are not, in the opinion of counsel for the Trust, in compliance with applicable
law;

 

(g)                                  As promptly as practicable, furnish to each
Qualified Holder, the Special Counsel and each managing underwriter, if any,
upon request, at least one (1) conformed copy of the Registration Statement and
any amendment thereto, including exhibits and, if requested, all documents
incorporated or deemed to be incorporated therein by reference;

 

(h)                                 Deliver to each Qualified Holder, the
Special Counsel and each managing underwriter, if any, in connection with any
sale of Registrable Securities pursuant to a Registration Statement as many
copies of the Prospectus relating to such Registrable Securities (including each
preliminary Prospectus) and any amendment or supplement thereto as such

 

7

--------------------------------------------------------------------------------


 

persons may reasonably request. In addition, the Trust hereby consents (except
during such periods that a Deferral Notice is outstanding and has not been
revoked and subject to Section 3(j)(ii) hereof) to the use of such Prospectus or
each such amendment or supplement thereto by each Qualified Holder and the
underwriters, if any, in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein;

 

(i)                                     Use reasonable best efforts to (i) prior
to any public offering of the Registrable Securities pursuant to a Registration
Statement, register or qualify or cooperate with the Qualified Holders, the
Special Counsel and the underwriters, if any, in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Qualified Holder or underwriter reasonably requests in writing (which
request may be included with the Required Information) and (ii) keep each such
registration or qualification (or exemption therefrom) effective during the
period provided herein with respect to the disposition of all securities covered
by such Registration Statement in connection with such Qualified Holder’s offer
and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
relevant Registration Statement and the related Prospectus; provided, that
neither the Trust nor the Trustee shall be required to (i) qualify as a foreign
entity or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Agreement or (ii) take any action
that would subject it to general service of process or to taxation in any such
jurisdiction where it is not then so subject;

 

(j)                                    Upon (A) the issuance by the SEC of a
stop order suspending the effectiveness of any Registration Statement or the
initiation of proceedings with respect to any Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (B) the occurrence of any event or
the existence of any fact as a result of which (x) any Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or (y) any Prospectus shall contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (each of subclauses (x) and (y) hereof, a “Material
Event”), or (C) the occurrence or existence of any pending development of the
Trust that, in the reasonable discretion of the Trust, makes it appropriate to
suspend the availability of any Registration Statement and the related
Prospectus:

 

(i)                                     in the case of clause (B) above, subject
to clause (ii) below, as promptly as practicable prepare and file, if necessary
pursuant to applicable law, a post-effective amendment to such Registration
Statement, a supplement to the related Prospectus, a supplement or amendment to
any document incorporated in the Prospectus by reference and/or any other
document required to be filed so that such Registration Statement does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and such Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances

 

8

--------------------------------------------------------------------------------


 

under which they were made, not misleading, as thereafter delivered to the
purchasers of the Registrable Securities being sold thereunder, and, in the case
of a post-effective amendment to a Registration Statement, subject to clause
(ii) below, use reasonable best efforts to cause it to be declared effective as
promptly as practicable;

 

(ii)                                  give notice to the Qualified Holders and
the Special Counsel, if any, that the availability of any Registration Statement
is suspended (a “Deferral Notice”) and, upon receipt of any Deferral Notice,
each Qualified Holder agrees not to sell any Registrable Securities pursuant to
the Registration Statement until such Qualified Holder’s receipt of copies of
the supplemented or amended Prospectus provided for in clause (i) above, or
until it is advised in writing by the Trust that the Prospectus may be used, and
has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus, in which
case such Qualified Holder will use the Prospectus as so supplemented or amended
in connection with any offering and sale of Registrable Securities covered
thereby; and

 

(iii)                               use reasonable best efforts to ensure that
the use of the Prospectus may be resumed (x) in the case of clause (A) above, as
promptly as is practicable, (y) in the case of clause (B) above, as soon as, in
the sole judgment of the Trust, public disclosure of such Material Event would
not be prejudicial to or contrary to the interests of the Trust or, if necessary
to avoid unreasonable burden or expense, as soon as practicable thereafter, and
(z) in the case of clause (C) above, as soon as, in the reasonable discretion of
the Trust, such suspension is no longer appropriate.

 

The time period from the date the Trust sends the Deferral Notice to the date
the Registration Statement and relevant Prospectus are no longer unavailable to
make sales of the securities is known as the “Deferral Period”;

 

(k)                                 If reasonably requested by a Qualified
Holder or any underwriter participating in any disposition of Registrable
Securities, if any, in writing in connection with a disposition by such
Qualified Holder of Registrable Securities pursuant to a Registration Statement,
make reasonably available for inspection during normal business hours by
representatives of such Qualified Holders of such Registrable Securities
(including any broker-dealers, underwriters, attorneys and accountants retained
by such Qualified Holders, and any attorneys or other agents retained by a
broker-dealer or underwriter engaged by such Qualified Holders), all relevant
financial and other records and pertinent documents and properties of the Trust,
and cause the appropriate employees and agents of the Trust to make reasonably
available for inspection during normal business hours on reasonable notice all
relevant information reasonably requested by such representatives in each case
as is customary for similar “due diligence” examinations; provided, that (i) the
Trust shall not be obligated to make available for inspection any information
that, based on the reasonable advice of counsel to the Trust, could subject the
Trust to the loss of privilege with respect thereto and (ii) such persons shall
first agree in writing with the Trust that any information that is reasonably
designated by the Trust as confidential at the time of delivery of such
information shall be kept confidential by such persons and shall be used solely
for the purposes of exercising rights under this Agreement, unless
(a) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(b) disclosure of such information is required by

 

9

--------------------------------------------------------------------------------


 

law (including any disclosure requirements pursuant to federal securities laws
in connection with the filing of any Registration Statement or the use of any
Prospectus referred to in this Agreement) or (c) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person; and provided, further, that the
foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of all the Qualified Holders and the other
parties entitled thereto by Special Counsel, if any, or another representative
selected by the Qualified Holders holding a majority of Registrable Securities
being registered pursuant to such Registration Statement. Any person legally
compelled or required by administrative or court order or by a regulatory
authority to disclose any such confidential information made available for
inspection shall provide the Trust with prompt prior written notice of such
requirement so that the Trust may seek a protective order or other appropriate
remedy;

 

(l)                                     Use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC and make generally
available to the Trust’s unitholders earnings statements (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
for a 12-month period commencing on the first day of the first fiscal quarter of
the Trust commencing after the effective date of a Registration Statement, which
statements shall be made available no later than the next succeeding Business
Day after such statements are required to be filed with the SEC;

 

(m)                             Cooperate with each Qualified Holder and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Securities sold or to be sold pursuant
to a Registration Statement, which certificates shall not bear any restrictive
legends stating that the Registrable Securities evidenced by the certificates
are “restricted securities” (as defined by Rule 144), and cause such Registrable
Securities to be registered in such names as such Qualified Holder or the
managing underwriters, if any, may request in writing at least two (2) Business
Days prior to any sale of such Registrable Securities;

 

(n)                                 Provide a CUSIP number for all Registrable
Securities covered by each Registration Statement not later than the effective
date of such Registration Statement;

 

(o)                                 Cooperate with and assist each Qualified
Holder, the Special Counsel and any underwriters participating in any
disposition of Registrable Securities in preparing any filings required to be
made with the Financial Industry Regulatory Authority, Inc. (“FINRA”) in
connection with the filing or effectiveness of any Registration Statement, any
post-effective amendment thereto or any offer or sale of Registrable Securities
thereunder;

 

(p)                                 In the case of a proposed sale pursuant to a
Registration Statement involving an underwritten offering, enter into such
customary agreements (including, if requested, an underwriting agreement in
reasonably customary form containing standard representations, warranties,
covenants and indemnities of the Trust similar to those representations and
warranties, covenants and indemnities given by issuers of securities in
underwritten offerings of securities) and take all such other action, if any, as
Qualified Holders holding a majority of the Registrable Securities being sold or
any managing underwriters reasonably shall request in order to facilitate any
disposition of the Registrable Securities

 

10

--------------------------------------------------------------------------------


 

pursuant to such Registration Statement, including using reasonable best efforts
to cause (i) its counsel to deliver an opinion or opinions in reasonably
customary form, (ii) its officers to execute and deliver all customary documents
and certificates on behalf of the Trust and (iii) its independent public
accountants and independent reserve engineers to provide a comfort letters in
reasonably customary form;

 

(q)                                 Use reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement;

 

(r)                                    Upon either (i) the filing of any
Registration Statement or (ii) the effectiveness of any Registration Statement,
announce the same, in each case by press release disseminated by means of a
widely used wire service or similar method; and

 

(s)                                   Use reasonable best efforts to cause all
Registrable Securities covered by a Demand Registration to be listed on each
securities exchange on which similar securities issued by the Trust are listed
or traded.

 

SECTION 4.                            Qualified Holder’s Obligations.

 

(a)                                 Each Qualified Holder agrees that if such
Qualified Holder wishes to sell Registrable Securities pursuant to a
Registration Statement and related Prospectus, it will do so only in accordance
with this Agreement. The Trust may require each Qualified Holder selling
Registrable Securities as to which any registration is being effected to furnish
to the Trust in writing such information required in connection with such
registration regarding such seller and the distribution of such Registrable
Securities as the Trust may, from time to time, reasonably request in writing
(the “Required Information”) and the Trust may exclude from such registration
the Registrable Securities of any seller who fails to furnish such information
within a reasonable time after receiving such request. In addition, following
the date that a Registration Statement is declared effective, each Qualified
Holder wishing to sell Registrable Securities pursuant to a Registration
Statement and related Prospectus agrees to deliver, promptly upon written
request by the Trust, any additional information (which additional information
shall be deemed part of the Required Information) the Trust may reasonably
request to complete or amend the information required by any Registration
Statement.

 

(b)                                 Each Qualified Holder agrees, by acquisition
of the Registrable Securities, that no Qualified Holder shall be entitled to
sell any of such Registrable Securities pursuant to a Registration Statement or
to receive a Prospectus relating thereto unless such Qualified Holder has
furnished the Trust with (i) the Required Information, (ii) any information
required to be disclosed in order to make the information previously furnished
to the Trust by such Qualified Holder not misleading and (iii) any other
information regarding such Qualified Holder and the distribution of such
Registrable Securities as the Trust may from time to time reasonably request.
The sale of any Registrable Securities by any Qualified Holder shall constitute
a representation and warranty by such Qualified Holder that the information
relating to such Qualified Holder and its plan of distribution is as set forth
in the Prospectus delivered by such Qualified Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such
Qualified Holder or its plan of distribution and that such Prospectus does not
as of the time of such sale omit to

 

11

--------------------------------------------------------------------------------


 

state any material fact relating to or provided by such Qualified Holder or its
plan of distribution necessary in order to make the statements in such
Prospectus, in the light of the circumstances under which they were made, not
misleading.

 

SECTION 5.                            Registration Expenses. The relevant
Qualified Holder(s) shall bear all out-of-pocket fees and expenses incurred by
the Trust in connection with the performance of its obligations under Sections 2
and 3 of this Agreement whether or not any Registration Statement is declared
effective. Such fees and expenses shall include, without limitation, (i) all
registration and filing fees (including fees and expenses incurred with respect
to (x) filings required to be made with FINRA and (y) compliance with federal
and state securities or Blue Sky laws (including reasonable fees and
disbursements of the Special Counsel, if any, in connection with Blue Sky
qualifications of the Registrable Securities under the laws of such
jurisdictions as Qualified Holders holding a majority of the Registrable
Securities being sold pursuant to a Registration Statement may designate)),
(ii) printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company), (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Qualified Holders hereunder, (iv) fees
and disbursements of counsel for the Trust and the Special Counsel, if any, in
connection with any Registration Statement, (v) fees of accountants and reserve
engineers for consents and comfort letters and (vi) fees and expenses incurred
in connection with the listing by the Trust of the Registrable Securities on any
securities exchange on which similar securities of the Trust are then listed.
However, the Trust shall pay the internal expenses of the Trust (including all
salaries and expenses of employees and agents performing legal or accounting
duties), the expense of any annual audit and annual reserve report and the other
fees and expenses of the accountants and independent reserve engineers for the
Trust not covered by clause (v) of the preceding sentence, other than any
expense that would not have otherwise been incurred but for the fact of the
filing of the Registration Statement or the timing thereof, the fees and
expenses of any person, including special experts, retained by the Trust and the
fees and expenses of any transfer agent for the Registrable Securities.
Notwithstanding the provisions of this Section 5, each seller of Registrable
Securities shall pay its own selling expenses, including any underwriting
discount and commissions, all registration expenses to the extent required by
applicable law and, except as otherwise provided herein, fees and expenses of
counsel.

 

SECTION 6.                            Indemnification and Contribution.

 

(a)                                 Indemnification by the Trust. The Trust
shall indemnify and hold harmless SandRidge, each Qualified Holder and each
person, if any, who controls SandRidge or any Qualified Holder within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including any reasonable legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim)
(“Expenses”) to which SandRidge, any Qualified Holder or any controlling person
of SandRidge or any Qualified Holder may become subject, under or with respect
to the Securities Act, the Exchange Act, any other federal or state securities
law or otherwise, insofar as such Expenses are caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement at the date and time as of which such Registration Statement was
declared effective by the SEC, any preliminary Prospectus or the Prospectus, or
caused by any omission or alleged omission to state therein a

 

12

--------------------------------------------------------------------------------


 

material fact required to be stated therein or necessary in order to make the
statements therein (in the case of a preliminary Prospectus or Prospectus, in
light of the circumstances under which they were made), not misleading, but in
each case only with respect to written information relating to the Trust
furnished by or on behalf of the Trust specifically for inclusion in the
documents referred to in the foregoing indemnity. Subject to Section 6(e) of
this Agreement, the Trust shall reimburse SandRidge, the Qualified Holders and,
in each case, any controlling persons thereof for any legal or other expenses
reasonably incurred by SandRidge, the Qualified Holders or, in each case, any
controlling persons thereof in connection with the investigation or defense of
any Expenses with respect to which SandRidge and the Qualified Holders or any
controlling persons thereof are entitled to indemnity by the Trust under this
Agreement.

 

(b)                                 Indemnification by SandRidge. SandRidge
shall indemnify and hold harmless each Qualified Holder (other than SandRidge
and SandRidge E&P), the Trust and the Trustee and any agents thereof,
individually and as trustee, as the case may be, and each person, if any, who
controls such Qualified Holder, the Trust or the Trustee within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, from
and against any Expenses (excluding, however, any taxes, fees and other charges
payable by the Trust on, based on or measured by any fees, commissions or
compensation received by the Trust for its services under this Agreement) to
which such Qualified Holder, the Trust, the Trustee or any agent thereof or any
controlling person of such Qualified Holder, the Trust or the Trustee may become
subject, under or with respect to the Securities Act, the Exchange Act, any
other federal or state securities law or otherwise, insofar as such Expenses are
caused by (i) an untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or an omission or alleged omission to
state a material fact required to be stated in or necessary to make the
statements therein not misleading at the date and time as of which such
Registration Statement was declared effective by the SEC, (ii) an untrue
statement or alleged untrue statement of a material fact contained in any
preliminary Prospectus or any Prospectus or an omission or alleged omission to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading as of the
date of such preliminary Prospectus or Prospectus and as of the closing of the
sale of Trust Units sold thereunder or (iii) any untrue statement or alleged
untrue statement of a material fact contained in any other filing, report or
other action taken with respect to the Securities Act, the Exchange Act or any
other federal or state securities law, the listing of the Trust Units on the New
York Stock Exchange or another national securities exchange or any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, that
SandRidge shall not be liable to and shall not indemnify the Qualified Holders
(other than SandRidge and SandRidge E&P), the Trust, the Trustee or any agents
or controlling persons thereof, individually or as trustee, as the case may be,
in any such case under the preceding clauses (i) and (ii) of this
Section 6(b) to the extent that any such Expense arises out of, is based upon or
is connected with information relating to (a) the Trust in its individual
capacity or (b) such Qualified Holder, in either case prepared or furnished by
the Trust or such Qualified Holder, as the case may be, expressly for use in any
Registration Statement, any preliminary Prospectus or any Prospectus; and
provided, further, that SandRidge shall not be liable to the Qualified Holders
(other than SandRidge and SandRidge E&P), the Trust or any agents or controlling
persons thereof, individually or as trustee, as the case may be, in any such
case under the preceding clause (iii) of this Section 6(b) to the extent that
any such Expense arises out of, is based upon or is connected with information
relating to (a) the Trust in its

 

13

--------------------------------------------------------------------------------


 

individual capacity prepared or furnished by the Trust and the Trust is found
liable or (b) such Qualified Holder prepared or furnished by such Qualified
Holder and such Qualified Holder is found liable. Subject to Section 6(e) of
this Agreement, SandRidge shall reimburse the Qualified Holders (other than
SandRidge and SandRidge E&P), the Trust and the Trustee and any agents or
controlling persons thereof for any legal or other expenses reasonably incurred
by the Qualified Holders (other than SandRidge and SandRidge E&P), the Trust and
the Trustee or any agent or controlling persons thereof in connection with the
investigation or defense of any Expenses with respect to which the Qualified
Holders (other than SandRidge and SandRidge E&P), the Trust and the Trustee or
any agent or controlling persons thereof is entitled to indemnity by SandRidge
under this Agreement.

 

(c)                                  Indemnification by Certain of the Qualified
Holders. Each Qualified Holder (other than SandRidge), severally and not
jointly, shall indemnify and hold harmless SandRidge, the Trust, the Trustee and
any agents thereof, individually and as trustee, and any other Qualified Holder
and each person, if any, who controls SandRidge, the Trust, the Trustee and any
agents thereof, individually and as trustee, or any other Qualified Holder
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all Expenses to which SandRidge, the
Trust, the Trustee and any agents thereof, individually and as trustee, any
other Qualified Holder or any controlling person of SandRidge, the Trust, the
Trustee and any agents thereof, individually and as trustee, or any other
Qualified Holder may become subject, under or with respect to the Securities
Act, the Exchange Act, any other federal or state securities law or otherwise,
insofar as such Expenses are caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement at the date
and time as of which such Registration Statement was declared effective by the
SEC, any preliminary Prospectus or the Prospectus, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein (in the case of a
preliminary Prospectus or Prospectus, in light of the circumstances under which
they were made), not misleading, but in each case only with respect to written
information relating to such Qualified Holder (other than SandRidge) furnished
by or on behalf of such Qualified Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. Subject to Section 6(e) of
this Agreement, such Qualified Holder shall reimburse SandRidge, the Trust, the
Trustee and any agents thereof, individually and as trustee, the other Qualified
Holders and any agents or controlling persons thereof for any legal or other
expenses reasonably incurred by SandRidge, the Trust, the Trustee and any agents
thereof, individually and as trustee, the other Qualified Holders or any agent
or controlling persons thereof in connection with the investigation or defense
of any Expenses with respect to which SandRidge, the Trust, the Trustee and any
agents thereof, individually and as trustee, and the other Qualified Holders or
any agent or controlling persons thereof is entitled to indemnity by such
Qualified Holder under this Agreement.

 

(d)                                 Conduct of Indemnification Proceedings. If
any proceeding (including any governmental investigation) is instituted
involving any person in respect of which indemnification may be sought pursuant
to Sections 6(a), 6(b) or 6(c) hereof, such person (the “Indemnified Party”)
shall promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party, upon the request of
the Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any other persons the
Indemnifying Party may designate in

 

14

--------------------------------------------------------------------------------


 

such proceeding and shall pay the reasonable fees and disbursements of such
counsel related to such proceeding. In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be incurred at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, other than solely by virtue of the rights and obligations of the
Indemnifying Party and the Indemnified Party under this Section 6. It is
understood that the Indemnifying Party shall not, in respect of the legal
expenses of any Indemnified Party in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
Indemnified Parties and that all such fees and expenses shall be reimbursed as
they are incurred. Such firm shall be designated in writing by, in the case of
parties indemnified pursuant to Section 6(a), the Qualified Holders holding a
majority of the Registrable Securities covered by the Registration Statement
held by Qualified Holders that are indemnified parties pursuant to
Section 6(a) and, in the case of parties indemnified pursuant to Section 6(b) or
Section 6(c), the Trust. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final, non-appealable judgment for
the plaintiff, the Indemnifying Party agrees to indemnify the Indemnified Party
from and against any Expenses by reason of such settlement or judgment. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding.

 

(e)                                  Contribution. To the extent that the
indemnification provided for in Sections 6(a), 6(b) or 6(c) is unavailable to an
Indemnified Party or insufficient in respect of any Expenses referred to
therein, then each Indemnifying Party under such paragraph, in lieu of
indemnifying such Indemnified Party thereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Expenses (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Indemnifying Party or Indemnifying Parties on the one hand and the
Indemnified Party or Indemnified Parties on the other hand or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Party or Indemnifying Parties on the one hand and of the Indemnified Party or
Indemnified Parties on the other hand in connection with the statements or
omissions that resulted in such Expenses, as well as any other relevant
equitable considerations. The relative fault of SandRidge and the other
Qualified Holders on the one hand and the Trust on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact required to be stated or necessary in order to make the
statements (in the case of a preliminary Prospectus or Prospectus, in light of
the circumstances under which they were made) not misleading, relates to
information supplied by SandRidge, the other Qualified Holders or by the Trust,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Qualified
Holders’ respective obligations to

 

15

--------------------------------------------------------------------------------


 

contribute pursuant to this Section 6 are several in proportion to the
respective number of Registrable Securities they have sold pursuant to a
Registration Statement, and not joint.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(e) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the Expenses referred to
in the immediately preceding paragraph shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

(f)                                   The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an Indemnified Party at law or in equity, hereunder or
otherwise.

 

(g)                                  The indemnity and contribution provisions
contained in this Section 6 shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Qualified Holder, any person controlling SandRidge or any
other Qualified Holder or any Affiliate of SandRidge or any other Qualified
Holder or by or on behalf of the Trust, its employees or agents or any person
controlling the Trust and (iii) the sale of any Registrable Securities by any
Qualified Holder.

 

SECTION 7.                            Information Requirements. The Trust
covenants that, if at any time before the end of the Effective Period the Trust
is not subject to the reporting requirements of the Exchange Act, it will
cooperate with any Qualified Holder and take such further reasonable action as
any Qualified Holder may reasonably request in writing (including making such
reasonable representations as any such Qualified Holder may reasonably request),
to enable such Qualified Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 or Rule 144A under the Securities Act and customarily taken
in connection with sales pursuant to such exemptions. Upon the written request
of any Qualified Holder, the Trust shall deliver to such Qualified Holder a
written statement as to whether the Trust has complied with such filing
requirements. Notwithstanding the foregoing, nothing in this Section 7 shall be
deemed to require the Trust to register any of the Trust’s securities under any
section of the Exchange Act.

 

SECTION 8.                            Underwritten Registrations. Qualified
Holders of Registrable Securities covered by any Registration Statement may sell
such Registrable Securities to an underwriter in an underwritten offering for
reoffering to the public. If any of the Registrable Securities covered by any
Registration Statement are to be sold in an underwritten offering, the
underwriters that will administer the offering will be selected by the Qualified
Holders holding a majority of such Registrable Securities included in such
offering, subject to the consent of the Trust (which shall not be unreasonably
withheld or delayed), and such Qualified Holders shall be responsible for all
underwriting commissions and discounts and any transfer taxes in connection
therewith. No person may participate in any underwritten registration hereunder
unless such person (i) agrees to sell such person’s Registrable Securities on
the basis reasonably provided in any underwriting

 

16

--------------------------------------------------------------------------------


 

arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

SECTION 9.                            Miscellaneous.

 

(a)                                 Amendments and Waivers. The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, without the written consent of the Trust,
SandRidge and Qualified Holders holding a majority of Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Qualified Holders whose securities are being sold pursuant to a Registration
Statement and that does not directly or indirectly affect the rights of other
Qualified Holders may be given by Qualified Holders of at least a majority of
the Registrable Securities being sold by such Qualified Holders pursuant to such
Registration Statement; provided, that the provisions of this sentence may not
be amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence. Notwithstanding the foregoing, this
Agreement may be amended by written agreement signed by the Trust, without the
consent of the Qualified Holders of Registrable Securities, to cure any
ambiguity or to correct or supplement any provision contained herein that may be
defective or inconsistent with any other provision contained herein, or to make
such other provisions in regard to matters or questions arising under this
Agreement that shall not adversely affect the interests of the Qualified Holders
of Registrable Securities. Each Qualified Holder of Registrable Securities
outstanding at the time of any such amendment, modification, supplement, waiver
or consent or thereafter shall be bound by any such amendment, modification,
supplement, waiver or consent effected pursuant to this Section 9(a), whether or
not any notice, writing or marking indicating such amendment, modification,
supplement, waiver or consent appears on the Registrable Securities or is
delivered to such Qualified Holder.

 

(b)                                 Notices. All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand delivery, by facsimile, by courier guaranteeing overnight delivery or by
first-class mail, return receipt requested, and shall be deemed given (i) when
made, if made by hand delivery, (ii) upon confirmation, if made by facsimile,
(iii) one (1) Business Day after being deposited with such courier, if made by
overnight courier or (iv) on the date indicated on the notice of receipt, if
made by first-class mail, to the parties as follows:

 

(i)                                     if to a Qualified Holder other than
SandRidge or SandRidge E&P, at the most current address of such Qualified Holder
on file with the Trust;

 

if to the Trust or the Trustee, to:

 

SandRidge Mississippian Trust II

c/o The Bank of New York Mellon Trust Company, N.A.

Institutional Trust Services

919 Congress Avenue, Suite 500

Austin, Texas 78701

 

17

--------------------------------------------------------------------------------


 

Attention: Michael J. Ulrich

Facsimile No.: (512) 479-2253

 

with a copy to:

 

Bracewell & Giuliani LLP

111 Congress Avenue

Suite 2300

Austin, Texas 78701

Attention: Thomas W. Adkins

Fax: (512) 479-3940

 

if to SandRidge or SandRidge E&P, to:

 

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102-6406

Attention: Philip T. Warman

Facsimile No.: (405) 429-5983

 

with a copy to:

 

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: David H. Engvall

Facsimile No. (202) 778 5307

 

or to such other address as such person may have furnished to the other persons
identified in this Section 9(b) in writing in accordance herewith.

 

(c)                                  Approval of Qualified Holders. Whenever the
consent or approval of Qualified Holders of a specified percentage of
Registrable Securities is required hereunder, Registrable Securities held by
Affiliates of the Trust (other than SandRidge, SandRidge E&P or other Qualified
Holders if such Qualified Holders are deemed to be Affiliates of the Trust
solely by reason of their holding of such Registrable Securities) shall not be
counted in determining whether such consent or approval was given by the
Qualified Holders of such required percentage.

 

(d)                                 Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns (including Transferees); provided,
that nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms hereof. The
Registrable Securities acquired by Transferees shall be held subject to all of
the terms of this Agreement, and by taking and holding such Registrable
Securities, each such Transferee shall be conclusively deemed to have agreed to
be bound by and to perform all of the terms and provisions of this Agreement and
such person shall be entitled to receive the benefits hereof.

 

18

--------------------------------------------------------------------------------


 

(e)                                  No Third-Party Beneficiaries. This
Agreement is for the sole benefit of the parties hereto, SandRidge E&P, and
their respective successors and permitted assigns (including Transferees) and
nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

(f)                                   Counterparts. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(g)                                  Construction.  Section and subsection
references in this Agreement are references to the corresponding Section and
subsection to this Agreement, unless otherwise specified.  If a term is defined
as one part of speech (such as a noun), it shall have a corresponding meaning
when used as another part of speech (such as a verb).  Unless the context of
this Agreement clearly requires otherwise, the singular shall include the plural
and the plural shall include the singular wherever and as often as may be
appropriate.  All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified.  The words “includes” or “including” shall mean
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.  Any reference in this Agreement to “$” or “dollars”
shall mean the lawful currency of the United States of America.  When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded.  If the last day of
such period is not a Business Day, the period in question shall end on the next
succeeding Business Day.  The words “hereof,” “hereby,” “herein,” “hereinafter,”
“hereof,” “hereunder” and similar terms refer to this Agreement as a whole and
not merely to a subdivision in which such words appear unless the context
otherwise requires.  All accounting terms or calculations used or made herein
shall be in accordance with the generally accepted accounting principles of the
United States. The division of this Agreement into Sections and other
subdivisions are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

(h)                                 Governing Law. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(i)                                     Severability. If any term, provision,
covenant or restriction of this Agreement is held to be invalid, illegal, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, and the parties hereto
shall use their reasonable best efforts to find and employ an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction, it being intended that all of the
rights and privileges of the parties shall be enforceable to the fullest extent
permitted by law.

 

19

--------------------------------------------------------------------------------


 

(j)                                    Entire Agreement. This Agreement is
intended by the parties as a final expression of their agreement and is intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto in respect of the registration rights granted by the Trust
with respect to the Registrable Securities. There are no restrictions, promises,
understandings, warranties or undertakings, other than those set forth or
referred to herein, with respect to the registration rights granted by the Trust
with respect to the Registrable Securities. This Agreement supersedes all prior
agreements and undertakings among the parties with respect to such registration
rights.

 

(k)                                 Termination. This Agreement and the
obligations of the parties hereunder shall terminate upon the end of the
Effective Period, except for any liabilities or obligations under Sections 4, 5
and 6 hereof, each of which shall remain in effect in accordance with its terms.

 

(l)                                     Specific Enforcement; Venue. The parties
hereto acknowledge and agree that each would be irreparably damaged if any of
the provisions of this Agreement are not performed by the other in accordance
with their specific terms or are otherwise breached. It is accordingly agreed
that each party shall be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement by the other and to enforce this Agreement
and the terms and provisions hereof specifically against the other, in addition
to any other remedy to which such aggrieved party may be entitled at law or in
equity. Any action or proceeding seeking to enforce any provision of, or based
on any rights arising out of, this Agreement may be brought against any of the
parties in the federal and Oklahoma state courts sitting in Oklahoma City,
Oklahoma and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

 

(m)                             Limitation of Liability. It is expressly
understood and agreed by the Parties hereto that (i) this Agreement is executed
and delivered by the Trustee not individually or personally, but solely as
Trustee in the exercise of the powers and authority conferred and vested in it
and (ii) under no circumstances shall the Trustee be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Agreement.

 

[Signature page follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

SandRidge Mississippian Trust II

 

 

 

By: The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

 

By:

/s/ Michael J. Ulrich

 

 

Name: Michael J. Ulrich

 

 

Title: Vice President

 

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SandRidge Energy, Inc.

 

 

 

By:

/s/ Matthew K. Grubb

 

 

Name: Matthew K. Grubb

 

 

Title: President and Chief Operating Officer

 

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------